Title: From John Adams to Samuel B.H. Judah, 25 June 1822
From: Adams, John
To: Judah, Samuel B.H.


				
					 Sir—
					Montezillo 25th June 1822
				
				
I have heard read your horrible Odofriede; although there are marks of genius and talents, which in so young a man, if hereafter carefully cultivated and applied to more proper subjects, may produce something agreeable and useful, yet I can neither
applaud or approve this kind of composition in prose or verse. They serve only to continue in the minds of men chimerical fantasies, which never existed anywhere but in human imagination. They greatly diminish the sum of human happiness by keeping up a constant terror in the minds of a great part of mankind—for fear is a painful and distressing passion. I could wish that Shakespear had been asleep when he imagined or borrowed from Teutonic tales his gost  of Hamlet, his Witches in Macbeth, his Queen Mab, and his Oberon. I could wish that the German Oberon had never been written, and especially that it never had been translated into English by Sotheby beautiful as it is. I thank you however for your civility in sending me the Book.
and am your hearty well wisher
				
					J Adams
				
				
			